Order entered August 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00379-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellant

                                         V.

         HENRY S. MILLER COMMERCIAL COMPANY, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-09-01306-G

                                     ORDER

      Before us are (1) appellants/relators’ motion for appellate review under 24.4

and petition for writ of prohibition or, alternatively, petition for writ of mandamus

and (2) appellee’s unopposed motion to set a deadline to file a response.

Appellants/relators’ motion for appellate review concerns a trial court order

compelling post-judgment discovery. Concurrent with this order, this Court has

issued its opinion and judgment reversing the trial court’s judgment in its entirety

and remanded the case for further proceedings. Accordingly appellants/relators’
motion for appellate review and appellee’s motion to set a deadline are DENIED

AS MOOT.


                                         /s/   AMANDA L. REICHEK
                                               JUSTICE